DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 5789718, hereafter “Fukushima”) in view of Suzuki et al. (US 2018/0021833, hereafter “Suzuki”).
Regarding claim 1, Fukushima discloses a method for producing a steel plate member (fig. 1 shows entire joining apparatus and method) comprising: 5press-forming first and second steel plates 12H-12M while sandwiching the first and second steel plates between an upper die 20U (roller electrode) and a lower die 20S (figs. 4-5, 15-16), wherein during the press-forming, end parts of the first and second steel plates 12H-12M are overlapped, and are pressure-welded by the upper and lower dies (welded by electric current supplied to the pressing upper and lower dies- col. 7, lines 10-20; col. 9, lines 22-30; col. 14, lines 35-60).  
Suzuki (directed to manufacturing by hot press forming) discloses disposing first and second steel plates/sheets 30-31 in an overlapping manner and producing a hat-shaped cross-section by press-forming and quenching (rapid cooling) between upper and lower dies 10-20 (figs. 4-6, [0023]). Suzuki teaches that that press forming surfaces of the dies can be in any given shapes corresponding to product specification [0023]. Accordingly, one would appreciate that shapes other than “hat-shaped” can also be formed. Suzuki discloses that such steel sheets are utilized in a forming parts/body of a vehicle, such as pillar reinforcement, to enhance mechanical strength [0004, 0021, 0049]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join steel sheets to form a hat-shaped member by press-forming and welding in the method of Fukushima in order to fabricate a desired shaped vehicle body part (such as a pillar reinforcement) to impart mechanical strength, as suggested by Suzuki.
Fukushima is silent concerning heating to a temperature higher than an austenite transformation temperature and cooling the steel plates at a cooling rate faster than an upper critical rate. However, Suzuki teaches it has been known in prior art that in hot press forming, a steel sheet is usually heated to an austenite transformation region and then rapidly quenched to form a martensite structure (cooled at a rate equal to or higher than the critical cooling rate) for strengthening (Related art- [0003], [0010]); such high-strength steel member is 
Accordingly, Fukushima as modified by teachings of Suzuki includes heating the first and second steel plates to a temperature higher than an austenite transformation temperature; disposing and press-forming the heated, overlapped ends of first and second steel plates between two dies to produce a hat-shaped cross-section, wherein during the press-forming, the steel plates are rapidly cooled at a rate faster than a critical cooling rate and pressure-welded by the two dies, thereby yielding a high-strength steel component/part having a martensite structure, useful for applications in vehicle manufacturing.
As to claims 3-4, Suzuki discloses a convex projection 21 provided to an upper die 20 and a concave recess 11 provided to other lower die 10, wherein  the projection and the recess are brought into contact with the overlapped parts of the first and second steel plates 30-31 to form a hat-shaped cross-section (fig. 4, [0023]). Hence, it would have been obvious to a person of ordinary skill in the 
As to claim 6, Fukushima shows that 30a thickness of the first steel plate 12H before the press-forming differs from a thickness of the second steel plate 12M after the press-forming (figs. 5, 16). 
15 Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Suzuki as applied to claim 1 above, and further in view of Okada et al. (US 5509600, “Okada”).
As to claim 2, Fukushima or Suzuki does not specifically disclose a compression rate of the overlapped joint part being 30% or higher. However, Okada (also drawn to hot pressure welding of steel - abstract) teaches placing end parts of first and second steel plates 1-2 to form an overlap joint (figs. 6, 8), wherein in the press-forming, a compression or reduction rate of the overlapped joint is set to 45% (col. 10, lines 5-7), which meets the claimed range of 30% or higher. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Additionally, one of ordinary skill in the art recognizes that it is most often desirable to reduce the thickness of the steel parts for reduced weight of the vehicle body and this is common knowledge. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out a compression rate of 30% or higher in the pressure welding method of Fukushima & Suzuki in order to 
Regarding claim 7, rejection of claim 1 above is incorporated herein. With respect to compression rate of 30% during press-forming by the dies, see rejection of claim 2 above. Accordingly, the combination of Fukushima, Suzuki and Okada discloses the recited steps and renders the claimed method obvious for same reasons as set forth above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Suzuki as applied to claim 1 above, and further in view of Haga et al. (US 2020/0306812, hereafter “Haga”).
As to claim 5, Fukushima or Suzuki fails to disclose first and second steel plates made of different types of steels. However, Haga (also directed to manufacturing steel product by hot pressing/stamping) teaches that a hot stamped product having portions with different strengths can be manufactured by joining two or more kinds of steel sheets having different compositions and performing hot stamping [0139], which meets first and second steel plates made of different types of steel plates. Examiner also notes that any slightly different steel compositions meets this claim. Consequently, artisan of ordinary skill in the art would have found it obvious to press-form and join different types of steel plates in the combination of Fukushima & Suzuki with the motivation of producing a steel component/part having portions with different strengths as desired for intended application, such as in vehicle manufacturing. 

Response to Amendment and Arguments
Applicant’s arguments with respect to recently amended claim 1 and new claim 7 have been considered but are moot because the new grounds of rejection set forth above does not rely on a reference applied in prior rejection for the pertinent matter challenged in the argument. Specifically, examiner notes that arguments against Kaga are no longer applicable since this reference has been withdrawn in light of recent amendment. In order to distinguish from prior art, Applicant is suggested to consider adding features of overlapped margin along with press load or the steel plate thicknesses, as described in pg. 5  and Table 1 of original specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/6/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735